Citation Nr: 1824628	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  16-59 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, depression, anxiety, or an adjustment disorder.

2.  Whether the reduction in rating for service-connected left knee instability from 10 percent to 0 percent, effective March 1, 2017, was proper.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to December 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board has recharacterized the claim for service connection for PTSD to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA psychiatric examinations in December 2013 and July 2016.  The December 2013 VA examiner opined that the Veteran's depression was not due to or caused by his military service.  However the examiner did not provide any rationale in support of the etiology opinion he provided.  Additionally, the Board notes that the December 2013 examiner did not address all relevant evidence of record, including past psychiatric diagnoses of record and service personnel records indicating that the Veteran experienced anxiety and depression in service, which ultimately led to his discharge.  Furthermore, the Veteran has a confirmed in-service stressor of having witnessed an incident in service in which a fellow solider was severely injured due to the accidental weapon discharge; the examiner did not address the Veteran's in-service stressor apart from noting that the incident was not mentioned by the Veteran during the exam, and that the Veteran's treatment records did not document that incident.  

The Veteran subsequently underwent a July 2016 VA psychiatric examination, in which the examiner diagnosed the Veteran with schizoaffective disorder, depressive type under the DSM-5.  However, the July 2016 VA examiner stated that she would be unable to provide an etiology opinion with respect to the Veteran's schizoaffective disorder without resorting to mere speculation.  The examiner did not provide any rationale explaining why she was unable to provide an etiology opinion.

Thus, for the forgoing reasons, neither the December 2013 VA examination nor the July 2016 VA examination are adequate for adjudication purposes, and a remand is necessary to obtain a new VA examination and an adequate medical opinion.  

In a March 2017 rating decision, the RO determined that its reduction in rating for service-connected left knee instability from 10 percent to 0 percent, effective March 1, 2017, was proper.  In April 2017, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with respect to the reduction in rating for his service-connected left knee instability.  The RO has not yet issued the Veteran an SOC and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC addressing the propriety of the reduction in rating for the Veteran's service-connected left knee instability from 10 percent to 0 percent, effective March 1, 2017.  This matter should only be returned to the Board if the Veteran perfects a timely appeal of the issue.

2.  Schedule the Veteran for a VA examination by a psychiatrist or a psychologist who has not previously examined the Veteran.  

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found at any time during the course of the appeal (to include PTSD, schizoaffective disorder, depression, anxiety, or an adjustment disorder)

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of PTSD, or any other psychiatric diagnoses (such as schizoaffective disorder, depression, anxiety, or an adjustment disorder), reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder either commenced during or is otherwise etiologically related to the Veteran's period of service.  The examiner must address the Veteran's reported symptoms of anxiety and depression documented in his service records, and address his verified in-service stressor of witnessing a fellow solider injured in a firearm accident.  

If the examiner attributes any current acquired psychiatric disability to factors other than the Veteran's military service, the examiner must explain why the disability is more likely due to these factors rather than the Veteran's military service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.

All opinions must be accompanied by a clear rationale.  

3.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


